

115 HRES 557 IH: Commending the National Archives and Records Administration and its staff for working to comply with the President John F. Kennedy Assassination Records Collection Act of 1992 and release all records related to the assassination of President John F. Kennedy by October 26, 2017.
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 557IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Jones (for himself, Mr. Rohrabacher, Ms. Slaughter, Ms. Kaptur, Mr. Conyers, Mr. Gaetz, and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCommending the National Archives and Records Administration and its staff for working to comply
			 with the President John F. Kennedy Assassination Records Collection Act of
			 1992 and release all records related to the assassination of President
			 John F. Kennedy by October 26, 2017.
	
 Whereas the President John F. Kennedy Assassination Records Collection Act of 1992 (44 U.S.C. 2107 note; Public Law 102–526) directed the National Archives and Records Administration (commonly known as NARA) to establish a collection of records to be known as the President John F. Kennedy Assassination Records Collection (referred to in this preamble as the Collection);
 Whereas the Collection includes all Federal Government records relating to the 1963 assassination of President John F. Kennedy, including records of Presidential commissions, congressional committees and investigations, executive branch agencies, and the judiciary, in addition to a variety of donated historical materials;
 Whereas NARA has compiled a JFK Master System database of 319,106 documents comprising 5,000,000 pages of assassination-related records, photographs, motion pictures and recordings, and artifacts; and
 Whereas the processing team at NARA, including archivists and technicians from the Special Access and Freedom of Information Act staff, staff from the Office of Innovation, and Public Affairs staff, have worked diligently to fully release records related to the assassination of President Kennedy: Now, therefore, be it
	
 That the House of Representatives commends the National Archives and Records Administration and its staff for working to comply with the President John F. Kennedy Assassination Records Collection Act of 1992 and release all records related to the assassination of President John F. Kennedy by October 26, 2017.
		